Motion of appellant Miles to limit printing case on appeal granted to the extent provided in the order of December 13, 1928, with the addition of his notice of appeal. The appeal of the receiver may be heard upon the record prescribed by the order of December 13, 1928, with the addition by him of the papers needed to review that part of the order from which he has appealed. This disposition of the motion will permit the appeal to be heard upon the record *769as already prescribed, with the foregoing additions thereto. Present — Lazansky, P. J., Young, Seeger, Carswell and Scudder, JJ.